t c memo united_states tax_court john j and debra m caney petitioners v commissioner of internal revenue respondent docket no 21691-08l filed date ronald f hood for petitioners daniel p ryan for respondent memorandum opinion halpern judge this case is before us to review a notice_of_determination concerning collection action s under sec_6320 and or the notice_of_determination issued by respondent’s appeals_office appeals that notice concerns petitioners’ and federal_income_tax liabilities and it sustains an appeals officer’s determination that a notice_of_intent_to_levy the levy notice and a notice_of_federal_tax_lien the lien notice for those years should stand we review the notice_of_determination under sec_6320 and sec_6330 respondent has moved for summary_judgment the motion petitioners object the response we shall grant the motion we may grant summary_judgment if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b in pertinent part rule d provides when a motion for summary_judgment is made and supported an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but such party’s response must set forth specific facts showing that there is a genuine issue for trial in support of the motion respondent relies on the pleadings the declaration of appeals officer lisa s boudreau the appeals official assigned to petitioners’ appeal under sec_6320 and sec_6330 and the relevant documents in respondent’s administrative file from petitioners’ collection_due_process_hearing respondent has moved for summary_judgment and so we infer facts in a manner most favorable to petitioners 1unless otherwise stated section references are to the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure see eg anonymous v commissioner t c ___ ___ slip op pincite citing 85_tc_812 background petitioners filed joint federal_income_tax returns for their taxable calendar years and both returns showed amounts due to respondent that remain unpaid in date respondent issued petitioners the levy notice in date respondent issued petitioners the lien notice petitioners timely requested collection_due_process hearings regarding both the levy notice and the lien notice and they indicated that they intended to propose collection alternatives in the form of an offer-in-compromise and in response to the levy notice an installment_agreement petitioners also requested that respondent withdraw the lien petitioners timely requested face- to-face hearings instead of telephone conferences petitioners’ levy hearing was assigned to ms boudreau in date ms boudreau had a telephone conference with petitioners’ counsel ronald f hood during which mr hood verified that the telephone 2although petitioners concede that fact the levy notice seems to contradict it for the levy notice lists an assessed balance accrued interest and a late payment penalty but for it lists only a late payment penalty 3petitioners did not pursue the installment_agreement because they judged the installment payments to be too great 4we discuss the lien hearing in sec iv of this report conference would be sufficient and that petitioners no longer requested a face-to-face hearing soon thereafter petitioners filed an offer-in-compromise of dollar_figure offering that amount in compromise of total liabilities determined from respondent’s offer_in_compromise financial analysis report of dollar_figure which respondent ultimately rejected on the ground that because of expected future income they could pay their liabilities in full after that appeals issued the notice_of_determination sustaining both the levy notice and the lien notice the notice_of_determination was signed by appeals team manager matthew n mclaughlin but is based on ms boudreau’s determination to sustain the collection actions ms boudreau made that determination because she believed that petitioners had the ability to pay fully their outstanding liabilities through an installment_agreement or the combination of an installment_agreement and the liquidation of assets in response to the notice_of_determination petitioners timely filed the petition when they filed the petition petitioners lived in massachusetts discussion i introduction petitioners raise several objections to the motion nonetheless petitioners fail to show that there is any genuine issue as to any material fact see rule b petitioners do not challenge their underlying liabilities accordingly we must decide only whether ms boudreau abused her discretion when she rejected petitioners’ offer-in-compromise and determined that the levy notice and the lien notice should stand see eg 114_tc_604 that is we must decide whether her determination was arbitrary capricious or without sound basis in fact or law see eg 129_tc_107 we find that ms boudreau did not abuse her discretion we address petitioners’ arguments to the contrary below ii the timeliness of the motion petitioners argue that the motion is premature because formal discovery is still ongoing petitioners cite rule b which states that we may grant summary_judgment if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law petitioners assert that while formal discovery is ongoing we cannot determine whether there are additional genuine issues of material facts petitioners however have failed to read rule in its entirety in pertinent part rule e provides that if the affidavits of the party opposing the motion for summary_judgment show that the party cannot present facts essential to justify that party’s opposition then the court may deny the motion petitioners however fail to show that further discovery would likely yield any fact essential to their opposition to the motion see countryside ltd pship v commissioner tcmemo_2008_3 thus summary_judgment is not inappropriate simply because discovery is ongoing iii the rejection of the offer-in-compromise sec_7122 authorizes the secretary to compromise a taxpayer’s federal_income_tax liability the grounds for compromise of a tax_liability include doubt as to collectibility sec_301_7122-1 proced admin regs doubt as to collectibility exists in any case in which the taxpayer’s assets and income are less than the full amount of the liability id generally under the commissioner’s administrative guidelines appeals will accept an offer-in-compromise because of doubt as to collectibility only if the offer reflects the reasonable collection potential that is the amount the commissioner could reasonably collect through other means including administrative and judicial collection remedies see internal_revenue_manual irm pt date see also revproc_2003_ sec_4 2003_2_cb_517 when the appeals officer has followed the commissioner’s administrative guidelines to ascertain a taxpayer’s reasonable collection potential and has rejected the taxpayer’s offer-in-compromise on that ground we generally have found no abuse_of_discretion see mcclanahan v commissioner tcmemo_2008_161 lemann v commissioner tcmemo_2006_37 a petitioners’ reasonable collection potential petitioners argue that ms boudreau in calculating their reasonable collection potential abused her discretion by incorrectly calculating their income their living_expenses and their assets for purposes of deciding the motion we shall use petitioners’ valuations of their assets we find that ms boudreau did not abuse her discretion in calculating either petitioners’ income or petitioners’ expenses either of those findings is sufficient to justify a rejection of petitioners’ offer-in-compromise the two findings are in the alternative 5specifically we assume that petitioners’ net realizable equity in assets is not dollar_figure but is dollar_figure we note that petitioners have thus conceded that their assets are worth more than their offer-in-compromise dollar_figure 6the reason is that if we find that ms boudreau appropriately calculated petitioners’ income then even if we allow petitioners all their claimed expenses petitioners would nonetheless have enough additional income to pay their liabilities in full likewise if we find that ms boudreau appropriately calculated petitioners’ expenses then even if we use petitioners’ numbers to estimate their future income petitioners would nonetheless have enough additional income to pay their liabilities in full petitioners’ total income petitioners argue that ms boudreau abused her discretion by inappropriately calculating mrs caney’s income mrs caney is a commissioned real_estate agent whose income varies from year to year according to the commissioner’s administrative guidelines an appeals officer may average the income of a commissioned sales person to calculate income irm pt date ms boudreau thus calculated mrs caney’s income by averaging her income from dollar_figure dollar_figure dollar_figure and the first months of dollar_figure petitioners argue that in the light of the downturn in the real_estate market ms boudreau abused her discretion by using mrs caney’s income from and the halcyon days of petitioners argue that ms boudreau herself was uncertain whether averaging and was appropriate given the market and that she acknowledged that averaging all years would be bad for petitioners at petitioners’ request ms boudreau included the first months of in her final calculation at most petitioners show that ms boudreau recognized that she faced a difficult decision one that required her to exercise discretion petitioners however fail to allege any facts that show that for her to use 7those amounts yield an average monthly income of dollar_figure not surprisingly petitioners do not argue that dollar_figure the average monthly income ms boudreau calculated is incorrect and the first months of was arbitrary capricious or without sound basis in fact or law petitioners’ necessary living_expenses a the commissioner’s administrative guidelines although they do not dispute that ms boudreau correctly applied the commissioner’s administrative guidelines to determine their necessary living_expenses petitioners argue that those guidelines are contrary to the literal and plain meaning of the statute sec_7122 and the regulations sec_301_7122-1 proced admin regs petitioners assert that the statute and the regulations require respondent to permit them to retain sufficient funds to pay basic living_expenses and that respondent must evaluate petitioners’ individual facts and circumstances to determine the amount of such basic living_expenses see sec_301_7122-1 proced admin regs what petitioners assert is true but what they conclude is false they have failed to show that any provision of the commissioner’s administrative guidelines is contrary to the plain and literal meaning of the statute or regulations petitioners cite no authority that every documented expense is for that reason alone a basic living expense under the statute and regulations petitioners have failed to show any conflict between the commissioner’s administrative guidelines and the statute or the regulations again when an appeals officer has followed the commissioner’s administrative guidelines to ascertain a taxpayer’s reasonable collection potential and has rejected the taxpayer’s offer-in-compromise on that ground we generally have found no abuse_of_discretion see mcclanahan v commissioner tcmemo_2008_161 lemann v commissioner tcmemo_2006_37 b the local standards for housing and utilities although petitioners accept the authority of the secretary to issue national and local guidelines by county for each state petitioners argue that those standards constitute an expert opinion for that reason petitioners demand that respondent provide the underlying data which petitioners accuse respondent of manipulating 8in particular petitioners assert that neither the statute nor any regulation states that a taxpayer’s monthly payment for loans taken to finance a child’s college education is not a necessary and basic living expense see generally irm pt date allowing education expenses only for the taxpayer and only if required as a condition of present employment petitioners are correct yet their point is irrelevant the question is whether the administrative guideline is a reasonable interpretation of the silent statute and regulations petitioners have failed to offer any argument to that effect ms boudreau thus did not abuse her discretion by disallowing their monthly payments with respect to their child’s student loans 9we presume that petitioners make that seemingly superfluous concession because in dean v commissioner tcmemo_2009_269 petitioners’ counsel questioned exactly that authority the court quickly rejected that argument id petitioners are wrong the national and local standards do not constitute an expert opinion respondent does not use them to prove any fact ie that a certain allowance for monthly housing and utilities expenses is correct see fed r evid rather the standard allowances are guidelines designed to protect taxpayers see sec_7122 and from which an appeals officer may deviate see sec_7122 we have sustained the use of the national and local allowances as guidelines for basic monthly living_expenses in evaluating the adequacy of proposed installment agreements and offers-in- compromise see eg 124_tc_165 affd 434_f3d_782 8th cir fernandez v commissioner tcmemo_2008_210 generally we have found no abuse_of_discretion when an appeals officer has used the local standard allowances for housing and utilities rather than the taxpayer’s actual expenses see eg mcdonough v commissioner tcmemo_2006_234 affd sub nom 568_f3d_710 9th cir in any event we are not convinced that the derivation of the standard allowances is relevant in the absence of any assertion of specific facts showing that applying the standard allowance would leave petitioners without the resources to meet basic living expenses-- facts within their knowledge and as to which they need no discovery from respondent see marks v commissioner tcmemo_2008_226 petitioners show only their actual living_expenses they fail to allege any facts showing that their basic living_expenses exceed what ms boudreau allowed them petitioners make a final argument almost identical to an argument that petitioners’ counsel made in dean v commissioner tcmemo_2009_269 petitioners assert that respondent has violated their fundamental constitutional rights of procedural due process and that we must require him to present expert testimony about the derivation of the local standard allowances cf id as we stated in dean petitioners’ right to a precollection hearing and right to compromise their undisputed tax_liability are privileges created by congress subject_to conditions established by congress their right to precollection procedures is statutory and they have no constitutional right to avoid payment of their admitted tax_liabilities their attempt to raise the dispute to constitutional levels is unconvincing cf id conclusion we find that ms boudreau did not abuse her discretion by averaging mrs caney’s income over and the first months of to calculate her expected income in the alternative we find that ms boudreau did not abuse her discretion in calculating petitioners’ necessary living_expenses thus we find that ms boudreau did not abuse her discretion in calculating petitioners’ reasonable collection potential b conclusion petitioners have failed to allege facts suggesting that ms boudreau did not properly apply the provisions of the internal_revenue_code the regulations or the commissioner’s administrative guidelines in calculating petitioners’ reasonable collection potential which exceeds their offer-in-compromise and their total liabilities thus ms boudreau did not abuse her discretion by rejecting petitioners’ offer-in-compromise iv the lien hearing petitioners assert that they never received a hearing with respect to the lien notice petitioners however fail to allege any harm they suffered as a result first they do not suggest that they would have raised any new arguments second they do not argue that they have satisfied the statutory requirements for the release of the lien sec_6325 lists the two circumstances in which the secretary will release a lien that is when the liability is satisfied or has become unenforceable or when the secretary has accepted a bond that is conditioned upon payment of the amount assessed petitioners do not allege that the liability is satisfied or unenforceable and do not allege that they have even offered to post a bond petitioners have failed to allege facts showing that a lien hearing would have resulted in the release of the lien petitioners thus have not alleged that a lien hearing would have made any difference with respect to either ms boudreau’s rejection of their offer-in-compromise or the lien itself v the appeals_office impartiality requirement petitioners assert that mr mclaughlin the appeals team manager who signed the notice_of_determination was not impartial that allegation springs from dean v commissioner supra in that case mr hood as counsel for the taxpayers had sent a letter to the appeals officer during their negotiations that letter which we described in dean as intemperate and reasonably perceived as possibly threatening prompted mr mclaughlin also the appeals team manager in that case to refer mr hood to the internal_revenue_service office_of_professional_responsibility in response mr hood referred mr mclaughlin and the appeals officer to the treasury_inspector_general_for_tax_administration less than a month before the notice_of_determination was issued in this case petitioners argue as did the taxpayers in dean that mr mclaughlin’s involvement in their case was inherently prejudicial petitioners fail however to allege that a new hearing with a different appeals officer and appeals team manager would yield a different result for purposes of sec_6330 an impartial officer is one who has had no prior involvement with respect to the unpaid tax specified in subsection a a before the first hearing under this section or sec_6320 see perez v commissioner tcmemo_2002_274 petitioners have not alleged that either ms boudreau or mr mclaughlin was involved in their case before their levy hearing we conclude that the sec_6330 impartiality requirement was satisfied cf dean v commissioner supra vi conclusion we find that ms boudreau did not abuse her discretion by rejecting petitioners’ offer-in-compromise and in sustaining the levy notice and the lien notice petitioners have alleged no facts showing that she failed to follow applicable procedures or that her rejection of the offer-in-compromise was arbitrary capricious or without sound basis in fact or law summary_judgment is therefore appropriate an appropriate order and decision will be entered for respondent
